Citation Nr: 0521375	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  96-26 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
sinusitis with nasal septum deviation. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from January 1975 to February 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for sinusitis 
with nasal septum deviation, assigning a 10 percent 
evaluation effective from March 1995.  

In an October 2004 statement, the veteran requested an 
increased evaluation for a service-connected disability of 
the low back, and possibly also for the right knee.  This 
matter is referred to the RO for clarification of the claims 
raised and adjudication as appropriate.  


FINDINGS OF FACT

1.  In a February 1996 rating determination, the RO granted 
service connection for sinusitis with nasal septum deviation, 
assigning a 10 percent evaluation effective from March 1995.  
The veteran perfected an appeal as to that claim.

2.  On June 30, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wishes to withdraw his current claim on 
appeal pertaining to an increased evaluation for a sinus 
condition.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
claim of entitlement to an evaluation in excess of 10 percent 
for sinusitis with nasal septum deviation, the Board does not 
have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In this case, 
the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

In a rating determination dated February 1996, the RO granted 
service connection for sinusitis with nasal septal deviation, 
assigning a 10 percent evaluation for this condition.  The 
veteran perfected an appeal as to this claim.  In March 1997, 
the RO initially certified the issue to the Board for 
appellate review and the appeal was re-certified to the Board 
in August 1999, following a Board remand.  Most recently, the 
appeal was re-certified to the Board in June 2005, following 
an August 2003 Board remand.  In a signed statement from the 
veteran dated June 13, 2005, and received at the Board 
through his representative on June 30, 2005, the veteran 
requested withdrawal or termination of his appeal regarding 
the aforementioned sinusitis claim.  

The veteran's statement, received at the Board on June 30, 
2005 constitutes a written withdrawal of the substantive 
appeal with regard to the claim of entitlement to an 
evaluation in excess of 10 percent for sinusitis with nasal 
septal deviation.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
that claim, and it must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2004).





ORDER

The appeal as to the claim of entitlement to an evaluation in 
excess of 10 percent for sinusitis with nasal septum 
deviation is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


